70 F.3d 637
315 U.S.App.D.C. 76, 17 O.S.H. Cas. (BNA) 1409
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.CONIE CONSTRUCTION, INC., Petitionerv.Robert B. REICH, Secretary of Labor, and the OccupationalSafety & Health Review Commission, Respondents.
No. 94-1592.
United States Court of Appeals, District of Columbia Circuit.
Oct. 30, 1995.

1
Withdrawn from bound volume; to be published in full.


2
See 1995 WL 739361.